Potter, J.
I dissent from the majority opinion in this case. The statute under consideration puts a privilege tax on those engaged in the business of extracting turpentine from standing pine trees. The majority opinion in this case says that the statute is a “property tax” and does not put the tax in question *393on the business of extracting crude turpentine, but the statute, in plain English, says it does.
The majority opinion in this case says' that the act under review does not levy a privilege tax on the right or privilege of selling resin, or the gum of the tree as originally extracted and commonly known as “crude.” The tax, however, is upon those engaged in the business of extracting crude turpentine; and to engage in a business is to engage in an occupation for profit; and how else is a man who is engaged in extracting turpentine from trees to obtain a profit therefrom except by a sale of his products, either in its crude form or as a more highly manufactured article. The opinion in this case says that the" tax in question is a tax on prop-' erty. But the statute says that it is a tax upon the persons engaged in a particular line of business. That this tax is a tax on business, and not on the property, is demonstrated by the fact that the tax imposed is not a lien on the property used in the business, and, if the business is carried on by another than the owner of the land, the owner is not personally liable for the tax.
It is said in the majority opinion that the defendant in this case has paid an ad valorem tax on his property, as the standing pine trees are part of the land and he has paid a tax on the land. That is true, but it does not prevent the state from imposing a privilege tax on persons engaged in a business for profit and using in their business the property taxed. Every merchant in the state pays an ad valorem tax on his stock of goods, but this does not exempt him from paying a privilege tax to sell the same goods. The owner of a cart pays an ad valorem, tax on his cart, and, if he owns a mule, an ad valorem tax on his mule. He can use the cart and mule for his own purposes without paying a privilege tax on same. But if he uses this same cart and mule as a public dray for profit, he is required to pay a privilege tax. The statute in this case provides that the tax is upon the business of extracting crude turpentine. *394It is a revenue measure pure and simple, and the said tax is, in no sense, a tax on the property itself.
I know of no way to construe an unambiguous statute except by its plain terms. I take it that this statute means what it says, and its purposes could not he put in clearer language. The tax is on the occupation of “pursuing the business” of extracting turpentine from standing trees. The statute is designated a privilege tax in its title. I know of no good reason why every other occupation, from telling fortunes to running a railroad, can be taxed as a privilege, and the extensive business of extracting resin from pine trees cannot be so taxed.
The fact that this tax is measured by the number of trees taxed does not make. the act invalid; for this only fixes the measure or the quantum of tax, just as the amount of stock carried in a grocery store fixes the amount of privilege tax to be charged; or the capacity of a press in an oil mill fixes the privilege tax to be charged upon the cotton-seed oil business.
Cook, J., joins in this dissent.